Citation Nr: 1446962	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, as due to exposure to herbicides.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for tinnitus, an upper back/neck condition, spondylosis of the low back and hypertension, and determined that no new and material evidence had been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.

In a May 2014 rating decision, the RO granted entitlement to service connection for tinnitus.  As such, this issue is no longer on appeal.

The Veteran presented testimony via videoconference before the undersigned Veterans Law Judge in August 2014.  A transcript of this hearing has been added to the record.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  At his hearing, the Veteran indicated that he had undergone a private audio examination for his hearing loss.  His representative noted that this examination report would provide new and material evidence in order to reopen the Veteran's claim for entitlement to service connection.  The representative indicated that the VA would need to obtain these records.  As such, on remand, these records should be obtained and associated with the evidence of record.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended that his hypertension is related to in-service herbicide exposure.  Current medical records show that the Veteran has a diagnosis of hypertension.  See December 2009 VA medical records.

Service connection for diseases listed at 38 C.F.R. § 3.309(e) is presumed if a veteran was exposed to an herbicide agent during active service.  In this case, the Veteran's service treatment records reflect that he served in Vietnam during the Vietnam War era and is therefore presumed to have been exposed to herbicide agents.  Hypertension, however, is not listed in 38 C.F.R. § 3.309(e).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).

The Board notes that prior to 2006, the NAS placed hypertension in the 'Inadequate or Insufficient Evidence' category' however, in the 2006 and 2008 updates, hypertension was in the 'elevated hypertension to the 'Limited or Suggestive Evidence' category.' 77 Fed. Reg. 47,924, 47, 926 (Aug. 10, 2012); see 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ('In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'').

Although service connection for hypertension may not be presumed under 38 C.F.R. § 3.309(e) based on exposure to herbicides, the Board finds that there is some evidence of an association between Agent Orange and hypertension.  As such, the appellant has satisfied the 'low threshold' of an indication that hypertension may be related to the in-service herbicide exposure.  Accordingly, the Board finds that a medical opinion is needed.  McLendon, 20 Vet. App. at 81.  Further, and despite the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran has contended that he injured his back and neck in a fall while on active duty.  The Veteran has been service-connected for a foot injury sustained during the fall.  He has reported that he began having back pain while on active duty, and that it has continued to the present.  Medical records in the claims file reflect that the Veteran has current diagnoses of lumbosacral spondylosis and cervical spondylosis.  See December 2009 VA medical records.  As the Veteran has provided lay evidence of ongoing symptoms since service and he has current disorders of the lumbosacral and cervical spine, the Board finds that he has met the criteria for a VA examination to determine whether he has current back or neck disabilities that are related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's hearing loss, including a private audiological examination described at his hearing, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by or is etiologically related to any incident of active duty, to include as a result of presumed herbicide exposure therein.  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found ' limited or suggestive evidence of an association' between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any back or neck disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any back or neck disorders were caused by or are etiologically related to any incident of active duty.

In providing such opinion, the examiner must address the Veteran's contentions that he injured his back and neck in service when he fell and injured his foot (disability of the foot is currently service-connected due to this fall).  In addition, the examiner should address the Veteran's contentions that he began having pain in service and has continued to have pain in his back and neck.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for back or neck disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



